ll/^iQ^oU
IN    THE      COURT   OF    CRIMINAL       APPEALS
      CASE NUMBER:           UR-16,282-06
                                                              GM30TII0NI DEEDED

                                                              BY: 7%>
     TRIAL      COURT   NUMBER       565079-E

     IN    THE 179TH        DISTRICT      COURT

          OF   HARRIS   COUNTY,       TEXAS




     MATHIS      CARL WILLIAMS,           MOVANT
                        US.

               THE   STATE    OF   TEXAS



                                                               M 20 2015

            MOTION     FOR   REHEARING                      Abel Acosta, Clerk




                                   SUBMITTED         BY


                                   MATHIS CARL UILLIAMS
                                   TDCD-ID NUMBER 5706B7
                                   COFFIELJD     UNIT
                                   2661   FM    2054
                                   TENNESSEE COLONY,          TEXAS
                                                           75884-5000


                                   MOVANT      PRO    SE
                                  IN       RE:    NUMBER UR-T6,282-06'
                            IN    THE       COURT       OF    CRIMINAL- APPEALS

                                                  AUSTIN,TEXAS

MATHIS CARL WILLIAMS ,JR .,
                      MOVANT

VS.

THE    STATE    OF    TEXAS



                                           MOTION       FOR    REHEARING




To    the    honorable          court of criminal                   appeals:

           mathis    carl       uilliams,3r.,                Movant       herein,          respectfully          sub

mits       this Motion          For    Rehearing             pursuant to             Art.11.07 and Gov't,

Code       §508.283 and          §508.281.




                                                 HISTORY       OF       CASE


           Movant    mas    convicted             of    Robbery          in    Trial       court    Cause    num

ber    565079       and    Unauthorized                Use    of    a    Mo toe      Vehicle       in    Cause


number 566476,             in    Harris          County,       Texas          on    October 22,1990.

Sentence       was    assessed             at    28    years       in    each       case    and    were    ordered

to    be    served concurrently.

           Movant uas transferred to                         the tdcj-cid and served 16 years,

6 months       and 2 days             before being released to                         parole on          January

10,2007.       On    the day          of    release,          Movant had 11                years,5       months

and    28    days    remaining             to    serve       on his       sentences.

           Movant    uas    out       of custody             6 years,          4 months       and       7 days    be

fore his       parole uas revoked on May 31,2013.

           Movant filed          an    application for writ of habeas                               corpus

challenging          the denial             of his       "street time"                credits       and uas

dismissed       without          written          order       because          of    numerous       urits.
Movant    believes          his    application was                erroneously         dismissed       be

cause    he   is     NOT    challenging          the       underlying          convictions       as   he

did in all his previous applications.                               Movant believes he is en

titled to       his       street time credits                   and respectfully ire-urges                 his

arguments       in      Cause     Number       WR-16 ,282-06.

        The application for writ of                         habeas corpus,            the subject of

this motion for rehearing,                      uas       the first time Movant requested

review    for      the     denial    of    street          time    credits.         TDCJ-CID     relies

upon    Gov't.Code          §§508.149          and       5 0 8.2B3 to        authorize forfeiture               of

street    time       credits.       Movant       shoued          this    honorable       court    how      this


law does      NOT apply . Movant.                Movant pleads for clarity of what

is   "prior",        what    is    "holding"             and uhat       is    "current"    as    to   the

description          of convictions             for       the    purpose       of   Gov't.Code' §5 0 8.283




                                                          II.


                                                CONCLUSION

        Wherefore,          premises considered,                   Movant       prays this honorable

court    will      grant     this    Motion          For    Rehearing          because    his    applica

tion for writ of habeas corpus uas erroneously dismissed without

proper justification.                Ex    Parte          Barber,       8 79' S. Id. 2d 889.     This was

Movant's first request for review of the denial of his                                           street

time    credits         and misapplication                 of the       law by      TDCD-CID.     Movant

believes      he     is    entitled       to    review          of his       revocation    of    super

vised    release.          Movant    re-urges             his   original        grounds    of    error

and requests            review on the merits.                    With    this motion,          Movant      is

attempting         to     exhaust his          available          State       remedies    to    comply

uith    exhaustion          requirements.

                                                                        Respectfully       Submitted,

                                                     \

                                                          -2-
                                              d ?K6?0tSr SPlAs£/t-^
                                                   Mathis      Carl    Williams,Dr.
                                                   Movant      Pro    Se
                                                  TDCj-CID       #570687
                                                   Coffield      Unit
                                                  2661    FM    2054
                                                  Tennessee          Colony,     Texas
                                                                           75884-5000



                                      OATH   OF    AFFIRMATION


       I,    Mathis   Carl    Williams,Jr. , am       the      Movant      and   being   pre
sently incarcerated in TDC3-CID-                  Coffield      Unit,      declare    under
penalty of perjury that,             according to my           belief,      the facts     stated
in   the    above   Motion    For   Rehearing,      are   true       and   correct.



Executed this         I l•   day of January,        2015.


                                                  Movant       Pro    Se